United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1475
                                   ___________

William Perry Lacey,                    *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Iowa Board of Corrections, Iowa         *
Medical and Classification Center,      *       [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: August 22, 2000

                                  Filed: August 31, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      William Lacey appeals from the district court's1 dismissal without prejudice of
his 42 U.S.C. § 1983 complaint for failure to exhaust administrative remedies as
mandated by 42 U.S.C. § 1997e(a) of the Prison Litigation Reform Act of 1995.
Having carefully reviewed the record and appellant's brief, we conclude dismissal was
proper because Lacey's complaint failed to state a claim of deliberate indifference to

      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
his health and safety. See 42 U.S.C. § 1997e(c)(2); Stephens v. Johnson, 83 F.3d 198,
200 (8th Cir. 1996).

       Accordingly, we direct the district court to dismiss this matter with prejudice but
otherwise affirm the judgment of the district court without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-